EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Glen Belvis on 3/14/2022.

The application has been amended as follows: 
In the claims

In claim 1, line 2, the phrase “g ravel” has been deleted and replaced with – gravel --.
In claim 1, line 5, the phrase “eutectic/bismuth” has been deleted and replaced with – eutectic and/or bismuth --.
In claim 1, line 8, the phrase “outer sleeve” has been deleted and replaced with – insulating sleeve --.
	In claim 1, line 10, the phrase “the plug” has been deleted and replaced with – a plug --.
In claim 2, line 1, the phrase “eutectic/bismuth” has been deleted and replaced with – eutectic and/or bismuth --.


In claim 2, line 3, the phrase “plugging/sealing” has been deleted and replaced with – plugging and/or sealing --.
In claim 2, line 6, the phrase “eutectic/bismuth” has been deleted and replaced with – eutectic and/or bismuth --.
In claim 3, line 2, “the phrase “g ravel” has been deleted and replaced with – gravel --.
In claim 3, line 4, the phrase “plugging/sealing” has been deleted and replaced with – plugging and/or sealing --.
In claim 3, line 7, the phrase “eutectic/bismuth” has been deleted and replaced with – eutectic and/or bismuth --.
In claim 4, line 3, the phrase “an eutectic/bismuth” has been deleted and replaced with – a eutectic and/or bismuth --.
In claim 4, line 3, the phrase “plugging/sealing” has been deleted and replaced with – plugging and/or sealing --.
In claim 4, line 8, the phrase “eutectic/bismuth” has been deleted and replaced with – eutectic and/or bismuth --.
In claim 12, line 2, the phrase “plugging/sealing” has been deleted and replaced with – plugging and/or sealing --.
In claim 12, line 3, the phrase “plugging/sealing” has been deleted and replaced with – plugging and/or sealing --.


In claim 13, line 2, the phrase “plugging/sealing” has been deleted and replaced with – plugging and/or sealing --.
In claim 14, line 2, the phrase “plugging/sealing” has been deleted and replaced with – plugging and/or sealing --.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
3/15/2022